Motion by respondent to dismiss appeals denied, on condition that the appeals be perfected and argued or submitted at the April Term (see Motion No. 152, Padgett v. Rogers, decided herewith). Motion by appellants to extend time to perfect appeals, granted on condition that they perfect the appeals and be ready to argue or submit them at the April Term, beginning March 27, 1961. The appeals are ordered on the calendar for said term. Motion by appellants to dispense with printing granted. The appeals will be heard on the original papers, including the typed minutes, and on appellants’ typewritten briefs. Appellants are directed, on or before March 3, 1961, to file six copies of their typewritten brief or briefs and to serve one copy on the respondent. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Pette, JJ., concur.